726 S.E.2d 858 (2012)
DIANE K. TROUM, INC.
v.
AMINI INNOVATION CORPORATION.
No. 169P12.
Supreme Court of North Carolina.
June 13, 2012.
K.E. Krispen Culbertson, Greensboro, for Amini Innovation Corporation.
Andrew S. Lasine, High Point, for Diane K. Troum, Inc.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of April 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed on the 26th of April 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*859 "Denied by order of the Court in conference, this the 13th of June 2012."